  Case 18-22453         Doc 26     Filed 03/13/19 Entered 03/13/19 11:14:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22453
         DEMETRIUS N AMBROSE
         ALEESHA M AMBROSE
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/09/2018.

         2) The plan was confirmed on 10/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22453        Doc 26       Filed 03/13/19 Entered 03/13/19 11:14:22                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $200.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $154.80
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $5.20
    Other                                                                  $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $200.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION           Unsecured         340.00           NA            NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         520.00           NA            NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         808.00           NA            NA            0.00       0.00
AT&T                             Unsecured      1,333.00            NA            NA            0.00       0.00
CHASE                            Unsecured         500.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,500.00       1,961.60      1,961.60           0.00       0.00
CITY OF GARY                     Unsecured      2,000.00            NA            NA            0.00       0.00
CMRE FINANCE                     Unsecured          90.00           NA            NA            0.00       0.00
COMCAST                          Unsecured         826.00           NA            NA            0.00       0.00
COMCAST                          Unsecured         956.00           NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured     12,159.00       9,875.75      9,875.75           0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         494.00           NA            NA            0.00       0.00
DEVILLE ASSET MGMT               Unsecured      6,813.00       6,813.15      6,813.15           0.00       0.00
MONROE & MAIN                    Unsecured         278.00        278.05        278.05           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured      5,000.00       4,350.00      4,350.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured            NA         200.00        200.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured            NA         200.00        200.00           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00       0.00
NIPSCO                           Unsecured         650.00           NA            NA            0.00       0.00
REGIONAL RECOVERY SERVICES       Unsecured      2,685.00       2,685.12      2,685.12           0.00       0.00
SPEEDYRAPID CASH                 Unsecured         111.00        111.46        111.46           0.00       0.00
SPEEDYRAPID CASH                 Unsecured      1,131.00       1,130.75      1,130.75           0.00       0.00
SPRINT NEXTEL                    Unsecured      1,179.00            NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      4,500.00            NA            NA            0.00       0.00
SULLIVAN URGENT AID              Unsecured          25.00           NA            NA            0.00       0.00
TCF BANK                         Unsecured         500.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         698.00        698.10        698.10           0.00       0.00
US DEPT OF ED NELNET             Unsecured      4,461.00     19,650.26      19,650.26           0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured         822.00           NA            NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured         953.00           NA            NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      1,142.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-22453       Doc 26     Filed 03/13/19 Entered 03/13/19 11:14:22                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION/NELNET   Unsecured      2,430.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      2,783.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      3,139.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      3,832.00            NA             NA           0.00        0.00
VILLAGE OF BOLINGBROOK        Unsecured      2,000.00            NA             NA           0.00        0.00
VILLAGE OF LANSING            Unsecured         500.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                             $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $47,954.24                  $0.00               $0.00


Disbursements:

       Expenses of Administration                             $200.00
       Disbursements to Creditors                               $0.00

TOTAL DISBURSEMENTS :                                                                          $200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22453         Doc 26      Filed 03/13/19 Entered 03/13/19 11:14:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
